Citation Nr: 0910649	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-31 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 
1987 and from August 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claim for service connection for 
headaches and denied the Veteran's claims for service 
connection for fibromyalgia and dizziness.  


FINDINGS OF FACT

1.  The claim for service connection for headaches was 
previously denied in a January 2000 RO decision.  The Veteran 
did not appeal that decision.  

2.  Evidence received since the last final decision in 
January 2000 relating to service connection for headaches is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The Veteran's current fibromyalgia is shown to be the 
result of his service in the Persian Gulf.

4.  The Veteran does not have a current diagnosis of 
dizziness.  


CONCLUSIONS OF LAW

1.  The January 2000 RO decision that denied service 
connection for headaches is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for headaches.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008). 

3.  The Veteran's current fibromyalgia is presumed due to or 
the result of his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.317 (2008).  

4.  The Veteran's claimed dizziness was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a January 2000 rating decision, the RO denied the 
Veteran's claim for service connection for headaches.  The RO 
declined to reopen the Veteran's claim for service connection 
for headaches in November 2004.  While the RO found that new 
and material evidence had not been submitted to reopen the 
Veteran's claim for service connection for headaches, the 
Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

In a decision dated in January 2000, the RO denied the 
Veteran's claim for service connection for headaches.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the January 2000 rating 
decision became final because the Veteran did not file a 
timely appeal.  

The claim for entitlement to service connection for headaches 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed this application to reopen his claim in April 2004.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service treatment records, VA 
medical records, and statements from the Veteran.  The Board 
denied the claim because there was no evidence that the 
Veteran's headaches were related to his period of active 
service.    

The Veteran applied to reopen his claim for service 
connection for headaches in April 2004.  The Board finds that 
the evidence received since the last final decision is 
cumulative of other evidence of record and does not raise a 
reasonable possibility of substantiating the Veteran's claim.

In support of his application to reopen his claim for service 
connection, the Veteran submitted lay statements from his 
friends and family dated in March 2004 and August 2004.  The 
statements show, in pertinent part, that the Veteran's health 
had deteriorated since his discharge from service and that he 
currently suffered from severe headaches.  The Veteran's 
friends and family reported that the Veteran's health 
condition caused him to stay in bed for long periods of time 
and prevented him from exercising and socializing with his 
friends and family.  The Veteran's family and friends do not 
assert that his headaches are related to his period of active 
service.    

The Veteran also submitted a December 2004 VA examination and 
private medical records dated from June 2005 to September 
2005.  The private medical records show that the Veteran 
received intermittent treatment for headaches that were 
caused by chronic pain syndrome with fibromyalgia and tender 
points in the neck and trapezius muscles.  On VA examination 
in December 2004, the Veteran complained of daily headaches 
at the back of the head or the frontal area of the forehead.  
Examination revealed slight tenderness on the forehead and 
the bitemporal muscles and slight tenderness on the occipital 
area over the splenius capitis muscle.  The diagnosis was 
subjective complaints of headaches starting at the back of 
the neck into the back of the head due to muscle tension that 
was related to the trapezius muscle spasm and tenderness.   

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
headaches.  Although the additionally submitted medical 
records and VA examination are new, in the sense that they 
were not previously considered by agency decisionmakers, they 
are not material.  The records do not show that the Veteran's 
headaches were related to his period of active service.  In 
fact, the records show that the Veteran's headaches were due 
to muscle tension and chronic pain syndrome with 
fibromyalgia.  Accordingly, the evidence does not establish a 
fact necessary to substantiate the claim, and the claim for 
service connection for headaches cannot be reopened on the 
basis of that evidence.  38 C.F.R. § 3.156(a).  

Next, the March 2004 and August 2004 lay statements merely 
attested that the Veteran currently suffered from headaches 
and that his general health condition had declined since his 
discharge from service.  The lay statements did not relate 
the Veteran's current headache disability to his period of 
service, but even if they did, that evidence, though presumed 
to be credible, would not be probative.  As laypersons, the 
Veteran's friends and family are not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
Veteran's friends and family can describe symptoms (including 
worsening of symptoms) that the Veteran experienced, they 
lack the medical competence to relate those symptoms to the 
Veteran's service.  Thus, while this evidence is new, in the 
sense that it has not previously been considered, it is not 
material, as it does not establish a fact necessary to 
substantiate the claim, and the claim can therefore not be 
opened on the basis of this evidence.  38 C.F.R. § 3.156(a).  

Although the Veteran has submitted new evidence that was not 
before the Board in January 2000, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim because it does not raise a 
reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for headaches since the January 
2000 RO decision because no competent evidence has been 
submitted showing that the Veteran's headaches were due to 
any disease or injury incurred in or aggravated by service.  
Thus, the claim for service connection for headaches is not 
reopened and the benefits sought on appeal with regard to 
that claim remain denied.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Veteran's fibromyalgia and dizziness, however, 
are not conditions subject to presumptive service connection.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4.  By history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  There must be objective signs that 
are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a six-month period 
of chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998).   

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).    

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).    

The Veteran's service records demonstrate that he served in 
the Southwest Asia theater of operations from June 1991 to 
September 1991 and received the Southwest Asia Service Medal.  
Thus, for purposes of entitlement to compensation under 
38 C.F.R. § 3.317(d), the Veteran's status as a Persian Gulf 
Veteran is confirmed.   

Fibromyalgia 

The Veteran's service treatment records are negative for any 
treatment or complaints of fibromyalgia.  On separation 
examination in June 1992, although the Veteran complained of 
swollen and painful joints, his muscles and joints were found 
to have no abnormalities.  Because the Veteran's muscles and 
joints were normal on separation, and there were no recorded 
complaints of fibromyalgia during an approximately four-year 
period of service, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
fibromyalgia.  38 C.F.R. § 3.303(b).  

The first post-service evidence of fibromyalgia is a December 
2004 VA examination where the Veteran complained of constant 
pain in the neck muscles and bilateral trapezius.  He 
reported feeling achy in different parts of the body, for 
which he had been receiving trigger point massages once a 
week or every two weeks.  Examination revealed severe or 
moderate tenderness on both trapezius muscles, much more on 
the cervical spine.  There was no swelling, redness, 
inflammation, induration, or muscle or bone tenderness in the 
extremities.  The examiner diagnosed the Veteran with 
fibromyalgia and chronic fatigue with trigger points that are 
extremely tender, especially on the trapezius muscle.  

The Veteran also submitted lay statements from his friends 
and family dated from March 2004 to September 2006 that show, 
in pertinent part, that the Veteran suffered from pain all 
over his body which caused him to lay in bed and prevented 
him from performing household duties, cooking food, 
exercising, socializing with friends and family, or working.  
The statements also reported that the Veteran's health had 
deteriorated since he left service.  

Post-service VA and private treatment records dated from June 
2005 to December 2006 show that the Veteran received 
intermittent treatment for fibromyalgia.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's fibromyalgia.  
Thus, service connection on a direct basis is not warranted.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

However, the Board must also consider the presumptive service 
connection provisions applying to service in the Persian 
Gulf.  See 38 C.F.R. § 3.317 (2008).  In this case, the 
Veteran's status as a Persian Gulf veteran has been 
confirmed, and he has been diagnosed with fibromyalgia, a 
qualifying disability under 38 C.F.R. § 3.317(a)(2)(i).  The 
remaining question is whether the Veteran's fibromyalgia is 
considered to be chronic.  

The evidence of record shows that the Veteran was diagnosed 
with fibromyalgia in December 2004.  The Board finds that 
December 2004 is the earliest date on which the signs or 
symptoms of fibromyalgia first became manifest for purposes 
of determining the six-month period of chronicity.  Post-
service medical records show that the Veteran received 
intermittent treatment for fibromyalgia from June 2005 to 
September 2005 and from May 2006 to December 2006.  The Board 
finds that the Veteran's fibromyalgia has existed for six 
months or more and thus constitutes a qualifying chronic 
disability under the presumptive service connection 
provisions applying to service in the Persian Gulf.  

Accordingly, the Board finds that service connection for the 
Veteran's fibromyalgia, as presumed due to an undiagnosed 
illness, is warranted because the evidence establishes that 
it is as likely as not that the fibromyalgia has existed for 
six months or more.

Therefore, resolving all doubt in favor of the Veteran, the 
Board concludes that the fibromyalgia is presumed due to an 
undiagnosed illness.  Therefore, presumptive service 
connection for fibromyalgia must be granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Dizziness 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Veteran's service medical records are negative for any 
complaints of or treatment for any dizziness.  At his June 
1992 separation examination, the Veteran made no complaints 
of dizziness, and his head and neurological system were found 
to have no abnormalities.  
 
There are no post-service medical records showing any 
objective medical evidence of dizziness.  A December 2004 VA 
examination found only subjective dizziness that was not 
demonstrated during the examination.  The Veteran had intact 
cerebellar function, normal Romberg Test and tandem gait, and 
no tremors.  Furthermore, although the Veteran's friend 
reported in a September 2006 lay statement that he had 
witnessed the Veteran suffering from dizziness, the Veteran 
himself denied experiencing any dizziness in a September 2005 
private treatment report, and recent VA medical records dated 
from May 2006 to December 2006 are negative for any 
complaints or treatment for dizziness.      

Absent evidence of a current disability, service connection 
for dizziness must be denied.  There is no competent medical 
evidence of record that demonstrates the presence of any 
dizziness.  Because no dizziness has been diagnosed in this 
case, the Board finds that service connection for dizziness 
is not warranted.

Additionally, the presumptive service connection provisions 
applying to service in the Persian Gulf and undiagnosed 
illnesses do not apply because there is no evidence that the 
Veteran has a current disability.  The Veteran is therefore 
not entitled to service connection under 38 C.F.R. § 3.317.  

The Board has considered the Veteran's and his friend's 
claims that he has dizziness related to his service.  
However, as laypersons, the Veteran and his friend are not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran and his friend are 
competent to give evidence about what they experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board finds that the preponderance of the evidence is 
against the claim for service connection, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
        
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and July 
2004; rating decisions in November 2004 and February 2005; 
and a statement of the case in August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

The application to reopen the claim for service connection 
for headaches is denied.  

Service connection for fibromyalgia, to include as due to an 
undiagnosed illness, is granted.  

Service connection for dizziness, to include as due to an 
undiagnosed illness, is denied.  




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


